Case 4:14-cr-40021-KES Document 105 Filed 12/16/20 Page 1 of 9 PageID #: 3435




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


UNITED STATES OF AMERICA,                           4:14-CR-40021-01-KES

                    Plaintiff,

       vs.                                     ORDER DENYING MOTION FOR
                                               RELIEF UNDER THE FIRST STEP
ESTEBAN CHAVEZ-CRUZ,                                      ACT
a/k/a Amigo,
                    Defendant.


      Defendant, Esteban Chavez-Cruz, moves for compassionate release

under 18 U.S.C. § 3582(c)(1)(A)(i). Docket 83. Plaintiff, the United States of

America, opposes the motion. Docket 104. For the following reasons, the court

denies defendant’s motion for compassionate release.

                                   BACKGROUND

      On August 13, 2014, Chavez-Cruz was found guilty of conspiracy to

distribute a controlled substance in violation of 21 U.S.C. §§ 841(a)(1) and 846.

Docket 40; Docket 42. On November 3, 2014, the court sentenced Chavez-Cruz

to 262 months in custody and 5 years of supervised release. Docket 50 at 2;

Docket 51 at 2-3.

      Chavez-Cruz is incarcerated at Federal Correctional Institution (FCI)

Sandstone in Sandstone, Minnesota. Docket 83 at 5. As of December 16, 2020,

there are currently 239 active COVID-19 cases among FCI Sandstone’s inmates

and staff, 0 deaths from COVID-19, and 332 inmates and staff have recovered

from COVID-19. See BOP: COVID-19 Update, Fed. Bureau of Prisons,
Case 4:14-cr-40021-KES Document 105 Filed 12/16/20 Page 2 of 9 PageID #: 3436




https://www.bop.gov/coronavirus/ (last visited on Dec. 16, 2020).

      Chavez-Cruz is 57 years old. Docket 85 at 174. His chronic medical

conditions include angioedema, sporadic labored breathing difficulties,

unspecified keratitis, migraines, and heart disease. Docket 83 at 4-5; Docket

103 at 73. Chavez-Cruz is allergic to common medications like aspirin, isordil,

and atorvastatin. Docket 87 at 18; see also Docket 85 at 233. As a result,

Chavez-Cruz has had several episodes of allergic reactions to these

medications. Docket 85 at 21, 43, 46, 64, 81, 99, 131. As of September 14,

2020, Chavez-Cruz weighed 223 pounds and is 68 inches tall. Docket 103 at

129. Based on his weight and height, his body mass index (BMI) is a 33.9. See

Adult BMI Calculator, Ctrs. for Disease Control & Prevention,

https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_c

alculator/bmi _calculator.html (last visited on Dec. 15, 2020).

      Chavez-Cruz has not provided this court with a copy of his request for

reduction of sentence due to COVID-19; however, the record reflects a letter,

dated May 5, 2020, from the warden denying this request. Docket 83-1. On

August 17, 2020, Chavez-Cruz filed a pro se motion with the court for relief

under the First Step Act. Id.

                                 DISCUSSION

      Because sentences are final judgments, a court ordinarily “may not

modify a term of imprisonment once it has been imposed[.]” 18 U.S.C.

§ 3582(c). In 2018, Congress passed the First Step Act (FSA). Pub. L. No. 115-

391, 132 Stat. 5194 (2018). In pertinent part, the FSA amends 18 U.S.C.

§ 3582(c)(1)(A) to permit inmates in specified circumstances to file motions in

                                        2
Case 4:14-cr-40021-KES Document 105 Filed 12/16/20 Page 3 of 9 PageID #: 3437




the court where they were convicted seeking compassionate release. § 603.

Compassionate release provides a narrow path for defendants with

“extraordinary and compelling reasons” to leave prison early. 18 U.S.C.

§ 3582(c)(1)(A)(i). Such a sentence must comply with the 18 U.S.C. § 3553(a)

sentencing factors and “applicable policy statements issued by the Sentencing

Commission[.]” 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission’s policy

statement, which was adopted before the FSA, requires both “extraordinary

and compelling reasons” and that “the defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g)[.]”

U.S.S.G. § 1B1.13(1) (U.S. Sentencing Comm. 2018). The burden to establish

that a sentence reduction is warranted under 18 U.S.C. § 3582(c) rests with

the defendant. See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).

      Chavez-Cruz argues that the risks posed by the COVID-19 pandemic

together with his adverse health conditions satisfies the “extraordinary and

compelling reasons” standard under 18 U.S.C. § 3582(c)(1)(A)(i). Docket 83 at

3-4. Chavez-Cruz requests a sentence of time served. Docket 83 at 8.

I.    Administrative Exhaustion

      Previously, only the BOP Director possessed the authority to bring a

compassionate release motion on a defendant’s behalf. With the enactment of

the FSA, however, Congress has now permitted courts to grant compassionate

release on motions filed by defendants “after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is

                                        3
Case 4:14-cr-40021-KES Document 105 Filed 12/16/20 Page 4 of 9 PageID #: 3438




earlier . . . .” 18 U.S.C. § 3582(c)(1)(A).

      On May 5, 2020, the warden denied Chavez-Cruz’s request for

compassionate release. Docket 83-1. Thus, the 30-day period expired on June

4, 2020. Given that the 30-day waiting period required by 18 U.S.C. §

3582(c)(1)(A) has lapsed, Chavez-Cruz’s motion is ripe for review on the merits.

II.   Extraordinary and Compelling Reasons

      Section 3582(c)(1)(A)(i) provides that the sentencing court may grant

compassionate release based on “extraordinary and compelling reasons[.]”

Congress did not define what constitutes “extraordinary and compelling.” See

28 U.S.C. § 994(t). Rather, the Sentencing Commission was directed to

promulgate “the criteria to be applied and a list of specific” extraordinary and

compelling examples. Id. Prior to Congress passing the FSA, the Sentencing

Commission limited “extraordinary and compelling reasons” to four scenarios.

U.S.S.G. § 1B1.13 cmt. n.1(A)-(C). The four scenarios pertain to a defendant’s

(1) terminal illness, (2) debilitating physical or mental health condition,

(3) advanced age and deteriorating health in combination with the amount of

time served, and (4) compelling family circumstances. Id. Additionally, there is

a fifth catch-all category for an “extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A) through

(C)” as determined by the Director of the Bureau of Prisons. U.S.S.G. § 1B1.13

cmt. n.1(D).

      After the FSA was passed, the Sentencing Commission did not update its

policy statement because the Sentencing Commission has not had a quorum.

See United States v. Beck, 425 F. Supp. 3d 573, 579 n.7 (M.D.N.C. 2019) (“As

                                              4
Case 4:14-cr-40021-KES Document 105 Filed 12/16/20 Page 5 of 9 PageID #: 3439




the Sentencing Commission lacks a quorum to amend the U.S. Sentencing

Guidelines, it seems unlikely there will be a policy statement applicable to

[compassionate-release] motions brought by defendants in the near future.”).

As a result, district courts are left to determine whether the policy statement of

the Sentencing Commission that was in existence when the FSA was passed

still applies. See United States v. Rodd, 2019 WL 5623973, at *3 (D. Minn. Oct.

31, 2019); United States v. Brown, 2020 WL 2091802, at *5-6 (S.D. Iowa Apr.

29, 2020). It is clear that Congress wishes to “[i]ncreas[e] the [u]se . . . of

[c]ompassionate [r]elease” by allowing district courts to grant petitions

“consistent with applicable policy statements” from the Sentencing

Commission. See 132 Stat. at 5239; 18 U.S.C. § 3582(c)(1)(A). But the

Commission has not addressed whether the policy statement from the old

regime is applicable to the new statute nor has it adopted a new policy

statement. Because the First Step Act changed the way a compassionate

release motion may be brought, “several district courts have concluded that the

discretion vested in the BOP Director under the catch-all provision now belongs

coextensively to federal judges.” United States v. Condon, 2020 WL 2115807, at

*3 (D.N.D. May 4, 2020) (citing United States v. Fox, 2019 WL 3046086, at *3

(D. Me. July 11, 2019); United States v. Beck, 425 F. Supp. 3d 573, 578-80

(M.D.N.C. 2019); United States v. Cantu, 423 F. Supp. 3d 345, 352-53 (S.D.

Tex. 2019)); see also United States v. Rivernider, 2020 WL 597393, at *3 (D.

Conn. Feb. 7, 2020). This uncertainty has not yet been addressed by the

Eighth Circuit. See United States v. Rodd, 966 F.3d 740, 747 (8th Cir. 2020)

(“We need not determine whether the district court erred in adhering to the

                                          5
Case 4:14-cr-40021-KES Document 105 Filed 12/16/20 Page 6 of 9 PageID #: 3440




policy statements in § 1B1.13.”); see also United States v. Frith, 2020 WL

4229160, at *2 (D.N.D. July 23, 2020).

      Assuming that the policy statements continue to apply to compassionate

release motions brought under the amended FSA, Chavez-Cruz has failed to

show that his medical conditions rise to extraordinary and compelling

circumstances.

      Chavez-Cruz contends that his circumstances warrant relief under 18

U.S.C. § 3852(c)(1)(A). Docket 83 at 1, 3-5. Chavez-Cruz argues that his health

conditions—angioedema, sporadic labored breathing difficulties, unspecified

keratitis, migraines, and heart disease—put him at high-risk of severe illness if

he contracts COVID-19. Id. at 4-5. Chavez-Cruz did not articulate which

category his circumstances falls within under the extraordinary and compelling

reasons provision. Thus, the court will analyze his circumstances under the

medical conditions category, U.S.S.G. § 1B1.13 comment note 1(A), and the

catch-all provision, U.S.S.G. § 1B1.13 comment note 1(D).

      COVID-19 appears to pose a particular risk for individuals with certain

existing health conditions. People with the following health conditions are at an

increased risk of severe illness from COVID-19: cancer, chronic kidney disease,

chronic obstructive pulmonary disease, immunocompromised state from organ

transplant, obesity (a BMI of 30 or higher), smoking, heart conditions, sickle

cell disease, and Type II diabetes. People with Certain Medical Conditions, Ctrs.

for Disease Control & Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/groups-at-higher-risk.html (Dec. 1, 2020). The

Centers for Disease Control and Prevention (CDC) also provided a list of

                                         6
Case 4:14-cr-40021-KES Document 105 Filed 12/16/20 Page 7 of 9 PageID #: 3441




medical conditions that may put a person at an increased risk of severe illness

from COVID-19. Id. These medical conditions include asthma (moderate to

severe), hypertension or high blood pressure, liver disease, overweight, and

several others. Id.

      The court has reviewed the medical records submitted in this case.

Chavez-Cruz’s medical conditions include obesity, hypertension, and heart

disease. Docket 86 at 643; Docket 103 at 73. The CDC has identified that

people who are obese (a BMI of 30 or higher) are at an increased risk of severe

illness from COVID-19. With a BMI of 33.9, Chavez-Cruz is obese. But “the fact

that [Chavez-Cruz] suffers from obesity during the age of the COVID-19

pandemic does not necessarily mean, on its own, that extraordinary and

compelling reasons justify the reduction of his sentence.” United States v.

Williams, 2020 WL 4756743, at *5 (E.D. Pa. Aug. 17, 2020); see also United

States v. McAbee, No. 4:14-CR-40027-KES, 2020 WL 5231439, at *3 (D.S.D.

Sept. 2, 2020) (finding defendant with asthma and a BMI of 30.8 or 31.7 did

not establish extraordinary and compelling reasons); United States v. Saenz,

No. 3:10-CR-30027-RAL, 2020 WL 4347273, at *5 (D.S.D. July 29, 2020)

(finding defendant with other medical conditions and a BMI between 40 and

44.9 did not establish extraordinary and compelling reasons).

      Additionally, Chavez-Cruz’s heart disease is listed as a condition that

places an individual at an increased risk of severe illness from COVID-19. On

September 10, 2020, Chavez-Cruz underwent a successful cardiovascular

surgery. Docket 103 at 26-27. On September 14, 2020, records reflect that

Chavez-Cruz was doing well and his pain was managed. Id. at 22. Additionally,

                                        7
Case 4:14-cr-40021-KES Document 105 Filed 12/16/20 Page 8 of 9 PageID #: 3442




he’s prescribed numerous medications to treat his heart condition. Id. at 4, 43.

Chavez-Cruz is currently partaking in daily therapy, his pain is well controlled,

and the medical records reflect “no acute concerns” as of September 24, 2020.

Id. at 2.

       Chavez-Cruz’s hypertension is listed as a medical condition that might

increase the risk of severe illness from COVID-19. After reviewing BOP records,

there is an absence of documentation showing that Cooper’s hypertension is

moderate or severe. His records do note that his compliance with his

medication is good, but “not his lifestyle.” Docket 86 at 596. Chavez-Cruz is

currently taking clopidogrel for his hypertension. Id. at 542.

       The court believes that Chavez-Cruz’s medical conditions are

appropriately managed at FCI Sandstone, that the facility is engaged in

strenuous efforts to protect inmates against the spread of COVID-19, that it

adequately treated inmates who contracted COVID-19, and that it will

continue to do so. Although the court in no way underestimates Chavez-Cruz’s

health conditions, such ailments, coupled with the present conditions at FCI

Sandstone, do not establish extraordinary and compelling reasons justifying

his early release.

       Even assuming Chavez-Cruz’s medical conditions are “extraordinary and

compelling reasons warrant[ing] such a reduction” under 18 U.S.C.

§ 3582(c)(1)(A)(i), the sentencing factors in § 3553(a) do not weigh in favor of a

reduction. Chavez-Cruz was convicted of conspiracy to distribute of a

controlled substance in violation of 21 U.S.C. §§ 841(a)(I) and 846. Docket 50;

Docket 62 at 2-3. After searching Chavez-Cruz’s residence, 1,764.8 grams of

                                         8
Case 4:14-cr-40021-KES Document 105 Filed 12/16/20 Page 9 of 9 PageID #: 3443




methamphetamine (actual) were located, and an additional 17.2 grams of

methamphetamine (actual) was found in his vehicle. Docket 48 ¶¶ 7-8. At trial,

multiple witnesses testified to Chavez-Cruz’s involvement in the distribution of

methamphetamine. Id. ¶¶ 9-10. When calculating his offense level, he received

an increase due to the firearms found in his residence. Id. ¶¶ 7, 18. His offense

level was a 40, and he was in criminal history category II. Id. ¶¶ 22, 32. The

advisory guideline range for his sentence was 324-405 months in custody. Id. ¶

52. The mandatory minimum sentence for the offense was 120 months in

custody. Id. ¶ 51. When sentencing Chavez-Cruz, the court sentenced him

below his guideline range of 262 months in custody and 5 years of supervised

release. Docket 51 at 2-3. Chavez-Cruz has only served 35.3% of statuatory

term and 30% of his full term. Docket 86 at 752. Therefore, the court finds that

Chavez-Cruz’s sentence of 262 months in custody with 5 years of supervised

release continues to be appropriate for the seriousness of the crime to which he

was found guilty.

                                 CONCLUSION

      Chavez-Cruz has failed to satisfy the extraordinary and compelling

reason standard. Thus, it is

      ORDERED that defendant’s motion for relief under the First Step Act

(Docket 83) is denied.

      Dated December 16, 2020.

                                     BY THE COURT:

                                     /s/ Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE

                                        9
